Citation Nr: 0519917	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-05 647	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a heart disorder has 
been received.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for the residuals of a 
shell fragment wound of the right arm.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from October 1946 to March 1948.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas that, in part, denied the 
appellant's claims of entitlement to service connection for a 
heart disorder and post-traumatic stress disorder (PTSD) on a 
new and material evidence basis and denied his claims for 
service connection for a left shoulder disorder and residuals 
of shell fragment wounds of the right arm on a direct basis.  

In December 2001, a Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, the Board reopened the appellant's 
PTSD claim by a decision issued in June 2002; then, the four 
claims on appeal were remanded in September 2003 to the RO 
for additional development.  

The Board notes that the appellant's claim for service 
connection for a heart disorder was originally denied in an 
April 1994 rating decision.  The appellant was notified that 
same month and did not appeal.  The April 1994 rating 
decision, therefore, represents the last final action on the 
merits of the direct service connection claim.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The April 1994 rating 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board also notes that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001, and that 
amendment applies to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  That 
amendment does not apply in this case as the appellant's 
claim to reopen was filed in January 1998.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a heart disorder in a rating action 
issued in April 1994; the appellant was notified of the 
denial that same month but did not appeal.

2.  Evidence submitted subsequent to the April 1994 rating 
decision does not bear directly and substantially upon the 
claim for service connection for a heart disorder, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the underlying claim.

3.  The appellant does not have PTSD.

4.  No left shoulder or right arm disorder was clinically 
noted on the appellant's March 1948 service separation 
examination.

5.  A left shoulder injury was not clinically demonstrated 
until December 1956.

6.  There is no nexus between the appellant's current left 
shoulder disorder or his current right arm disorder and his 
active military service.




CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied the 
appellant's claim of service connection for a heart condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the April 1994 rating 
decision is not new and material, and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for a heart disorder.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2004).

4.  The appellant does not have any left shoulder disorder or 
right arm disorder, including residuals of a shell fragment 
wound, that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1154, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the complete service personnel 
records are not in evidence and it is unclear whether or not 
all of the service medical records are in evidence.  The 
National Personnel Records Center (NPRC) has indicated that 
the appellant's records were likely destroyed in a fire.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  The RO has attempted 
to obtain alternative records, such as morning reports and 
Surgeon General's records, to show that the appellant had 
treatment during his military service, but no documents in 
addition to the records already in evidence were found.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claims.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that some of the appellant's service medical 
records may be unavailable, the appeal must be decided on the 
evidence of record.

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1994 rating decision, 
the last time the appellant's heart disorder service 
connection claim was disallowed on any basis, is final and 
the claim may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the April 1994 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed before 
August 2001.)  Whether new and material evidence is submitted 
is also a jurisdictional test--if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The evidence considered by the RO in reaching its April 1994 
rating decision included the appellant's available service 
medical records; the appellant's WD 53; the appellant's WD 
100; a VA Form 21-526 submitted by the appellant in April 
1948; a May 1962 statement from a private doctor; the report 
of the VA medical examination conducted in June 1962; an 
April 1985 statement from a private doctor; a VA Form 21-526 
submitted by the appellant in April 1985; an August 1985 
statement from a private doctor; the report of the VA medical 
examination conducted in September 1985; a January 1986 
statement from a private doctor; the reports from private 
medical treatment dated between May 1993 and June 1993; and 
various written statements submitted by the appellant.

Review of the appellant's service medical records reveals 
that the appellant was admitted to the 124th Station Hospital 
on July 6, 1947.  At the time of the appellant's admission 
physical examination, his heart was described as normal.  On 
August 12, 1947, the appellant was afforded an 
electrocardiogram after he complained of his heart beating 
fast on occasion; the associated report indicates that the 
appellant exhibited a regular sinus rhythm.  The clinical 
interpretation stated normal cardiogram with sinus 
tachycardia.  No findings of any heart or cardiac disorder 
were made during the appellant's hospital stay; he was 
discharged from that hospital on or about September 11, 1947.  
The appellant was re-admitted to the 124th Station Hospital 
on October 2, 1947, for complaints of pain at his surgical 
repair site.  He was discharged from the hospital on or about 
October 6, 1947; there were no complaints of or treatment for 
any cardiac or heart disorder.  The appellant underwent a 
service separation examination in March 1948; his 
cardiovascular system was described as normal.

The appellant submitted a VA Form 21-526 in April 1948.  He 
did not claim a cardiac condition or any heart condition.  
The appellant submitted another VA Form 21-526 in April 1985; 
again, he did not claim a cardiac condition or any heart 
condition.  A written statement from the appellant's treating 
physician, a Dr. Brenner, states that the appellant's 
complaints related to his nose and right leg, as well as a 
possible ruptured disc.  There was no mention of any heart 
problem.  The appellant underwent a VA medical examination in 
June 1962; there were no complaints of, or clinical findings 
relating to, any heart disorder.  An April 1985 written 
statement from a private physician, Dr. Ewing, lists the 
appellant's medical complaints and problems from 1956 onward 
and there was no mention of any cardiac pathology or heart 
disorder prior to the notation of a normal EKG tracing in 
February 1971, with a blood pressure reading of 150/100.  The 
doctor stated that the only record found in his records 
regarding injury during the appellant's military service was 
a notation, dated in 1962, which indicated that the appellant 
had reported having had an Achilles tendon severed and 
repaired while he was in service.  The appellant underwent a 
VA joints examination in September 1985; he did not report or 
mention or complain of any heart disorder.  A January 1986 
treatment note from a private physician, Dr. Pence, indicates 
that the appellant was complaining of pain in his right leg; 
there is no mention of any heart disorder or problem.  Two 
letters from a private internist, Dr. Marples, dated in the 
spring of 1993, indicate that the appellant had undergone 
coronary artery bypass graft (CABG) surgery in April 1993.  
In a letter dated in October 1993, the appellant stated that 
he had been given shock treatments in the 1817th Station 
Hospital in Linz, Austria.  He felt that perhaps such 
treatment could relate to his heart.

The evidence added to the claims file after the April 1994 
rating denial includes the appellant's January 1998 claim to 
reopen; private treatment records dated from March 1993 to 
February 1998; VA treatment records dated between April 1998 
and May 2002; VA medical examination reports dated in 
February 1998; the appellant's testimony at his December 2001 
Board hearing; and various written statements submitted by 
the appellant and his representative.

In January 1998, the appellant submitted a written statement 
in which he again stated that he had undergone shock 
treatments in service.  He also stated that his doctors had 
told him that his current cardiac problems were caused by 
those shock treatments.  Review of the Dodge City Medical 
Center records dated between 1993 and 1998 reveals that the 
appellant had been treated for various medical conditions, 
including hypertension and coronary artery disease (CAD).  
The report of an electrocardiogram conducted in June 1997 
indicates that the appellant exhibited normal sinus rhythm 
and rate; the test was said to be borderline.  The appellant 
underwent stress ECHO testing in March of 1993, 1994, and 
1995.  The associated reports do not mention etiology or 
onset date of the appellant's cardiac pathology.  Review of 
the VA treatment records reveals that the appellant's 
diagnoses included CAD; again, the treatment reports do not 
mention etiology or onset date of the appellant's cardiac 
pathology.  The appellant underwent VA medical examinations 
in February 1998; he reported undergoing a CABG procedure in 
1993, and denied problems with his heart since the surgery.  
The examiner did not mention etiology or onset date of the 
appellant's cardiac pathology.

The appellant testified at his December 2001 Board hearing 
that he had undergone a quadruple bypass.  He also testified 
that he had undergone electrical shock treatments while he 
was in service.  

The specified basis for final disallowance of the appellant's 
claim for service connection for a heart disorder was that 
the competent medical evidence of record did not reveal the 
appellant to have demonstrated any heart condition during 
service or within one year of his separation from service.  
The appellant contends that his current cardiac pathology is 
related to his Army service.

The Board concludes that the items of evidence received since 
the April 1994 rating denial are "new" because they are 
pertinent to the claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Rather it merely confirms that the appellant 
suffers from current cardiac pathology, status-post CABG 
surgery, without offering any indication of a causal link or 
nexus between any type of heart pathology and the appellant's 
service.  The appellant has contended, since October 1993, 
that his cardiac problems are related to shock treatment he 
underwent in service.  However, service medical records only 
contain an EKG report, without any evidence of shock 
treatments.  The evidence added to the record since April 
1994 does not address or contradict the reasoning offered in 
support of the April 1994 rating decision.  In other words, 
it does not tend to support the veteran's claim in a manner 
not already shown in April 1994.  The newly received evidence 
merely demonstrates what was already known in April 1994, 
namely that the veteran had had cardiac surgery and taken 
medication for hypertension.  It has no direct bearing on the 
issue of entitlement to service connection for a heart 
disorder, and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that his 
cardiac pathology is a result of things that occurred during 
his active military service.  These statements are not 
competent evidence of a nexus between any heart condition and 
the appellant's Army service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  Nor has 
the appellant's representative.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the April 1994 rating decision does 
not provide relevant information as to the question of 
whether the appellant suffers from cardiac pathology as a 
result of his active service more than fifty years ago.  No 
competent medical opinion linking the appellant's CAD or 
hypertension or any other heart condition with any incident 
of service has been received since the April 1994 rating 
decision.  

For the reasons set forth above, none of the evidence added 
to the record since the April 1994 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
for entitlement to service connection for a heart disorder.  
Therefore, the claim is not reopened.

II.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (1995).  For the 
showing of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The appellant testified at his December 2001 Board hearing 
that he did not know if he had a diagnosis of PTSD, although 
he felt that he did have the condition.  He also testified 
that he had injured his left shoulder in an accident that 
occurred after his military service had ended.  He said that 
he did not remember exactly how his truck went off a bridge 
into a lake.  The appellant also indicated that he suffered 
injuries to his right side when the jeep he was riding in hit 
a landmine.

Review of the appellant's service medical records reveals 
that the appellant was admitted to the 124th Station Hospital 
on July 6, 1947.  The records state that the appellant 
suffered an accidental injury that afternoon near Lamback, 
Austria when he fell and injured his leg on a bicycle.  The 
abbreviated clinical history states that the appellant fell 
when his bicycle broke.  At the time of the appellant's 
admission physical examination, his only musculoskeletal 
condition was a severed right Achilles tendon.  The appellant 
underwent surgical repair of the severed tendon.  No findings 
of any left shoulder or right arm disorder were made during 
the appellant's hospital stay; he was discharged from that 
hospital on or about September 11, 1947.  The appellant was 
re-admitted to the 124th Station Hospital on October 2, 1947, 
for complaints of pain at his surgical repair site.  He was 
discharged from the hospital on or about October 6, 1947; 
there were no complaints of or treatment for any left 
shoulder or right arm disorder.  The appellant underwent a 
service separation examination in March 1948; there were no 
findings relating to the left shoulder or to the right arm.

The service department issued a line of duty (LOD) 
determination in July 1947.  The associated certificate 
stated that, "while returning from Gmuden on bicycle, [the 
appellant's] bicycle broke at the cross bar and when it fell 
to the ground the metal bar pierced the calf of his leg." 

The appellant submitted a VA Form 21-526 in April 1948.  He 
did not claim a left shoulder condition or any right arm 
condition.  A May 1962 written statement from the appellant's 
treating physician, a Dr. Brenner, states that the 
appellant's complaints related to his nose and right leg, as 
well as a possible ruptured disc.  There is no mention of any 
left shoulder or right arm problem.  The appellant underwent 
a VA medical examination in June 1962; the examiner said that 
it should be noted that in 1956, while driving a large truck, 
the veteran was involved in an accident that resulted in a 
fracture of the left shoulder.  This injury involved the 
acromion process of the scapula and separation of the 
acromioclavicular ligaments that were treated with an open 
reduction and insertion of wires and muscle transplant.  The 
same accident resulted in injury to the appellant's right 
wrist; this was described as a fracture.  

The appellant submitted another VA Form 21-526 in April 1985; 
this was the first mention of any shrapnel wound of the right 
arm.  An April 1985 written statement from a private 
physician, Dr. Ewing, lists the appellant's medical 
complaints and problems from 1956 onward; in December 1956, 
the appellant suffered an acromioclavicular separation of the 
left shoulder that was moderately severe.  In July 1968, the 
appellant had a foreign body (piece of steel) in his left 
forearm.  There is no mention of any right arm disorder.  The 
doctor stated that the only record he had found in his 
records regarding injury during the appellant's military 
service was a notation, dated in 1962, which indicated that 
the appellant had reported having had an Achilles tendon 
severed and repaired while he was in service.  An August 1985 
written statement from this doctor only discusses the right 
Achilles tendon injury.

The appellant underwent a VA joints examination in September 
1985; he reported having several shrapnel wounds of his right 
arm.  He also complained of left shoulder pain off and on.  

A January 1986 treatment note from a private physician, Dr. 
Pence, indicates that the appellant was complaining of pain 
in his right leg; there is no mention of any left shoulder 
disorder or right arm problem.  

In January 1998, the appellant submitted a written statement 
in which he again stated that he had shrapnel in his right 
arm from service.  He also stated that he had a left shoulder 
injury caused by his in-service vehicle hitting a landmine; 
he said that he spent four years in and out of hospitals 
afterwards.  Review of the Dodge City Medical Center records 
dated between 1993 and 1998 reveals that the appellant had 
been treated for various medical conditions; November 1993 
and March 1997 notes stated that the appellant was still 
fixated on WWII trauma.  A note dated most likely in February 
or March of 1993, includes an impression of chronic 
stress/PTSD.  The appellant underwent VA medical examinations 
in February 1998; after reviewing the claims file and 
examining the appellant, the psychiatric examiner rendered 
Axis I diagnoses of generalized anxiety disorder, cognitive 
disorder and depressive disorder.  The report of the February 
1998 VA joints examination indicates that the appellant 
stated he had been a passenger in a truck that went over a 
bridge into a river in 1956.  He said that he sustained a 
fracture of his left shoulder and underwent reconstructive 
surgery.  

Review of the VA outpatient treatment records dated between 
April 1998 and May 2002 does not reveal a diagnosis of, or 
treatment for, PTSD.



A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125.  In this case, the medical evidence does not 
establish any current diagnosis of PTSD.  A March 1993 
private clinic note includes a clinical impression of PTSD, 
but that assessment appears to be based on the appellant's 
own reports of what happened to him in service.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, the most 
current medical evidence of record indicates that the 
appellant is currently suffering from an anxiety disorder 
and/or a depressive disorder, not PTSD.  Thus, none of the 
claims file records contains medical evidence showing any 
clear diagnosis of PTSD.  The Board gives greater evidentiary 
weight to the VA examiner's diagnoses because the examiner 
reviewed the file and undertook a thorough examination for 
the purpose of ascertaining whether the veteran indeed 
experienced PTSD, something that was not done when the 1993 
note was made.  The preponderance of the evidence is against 
the claim on this point.  Hence, the evidence cannot 
establish a causal connection between PTSD and military 
service because there is no current diagnosis.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's claim of service connection for such must be 
denied.  In addition, since there is no diagnosis of PTSD, 
the Board need not determine whether the veteran "engaged in 
combat with the enemy," as contemplated by 38 U.S.C.A. 
§ 1154(b), or is otherwise a veteran of combat in addressing 
the issue of service connection for PTSD.  Cf. 38 U.S.C.A. 
§ 1154 and VAOPGCPREC 12-99 (1999) (concerning presumption of 
service connection in the case of any veteran who "engaged 
in combat with the enemy"). 

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD due to things 
he experienced while in service with the United States Forces 
in Austria (USFA) in 1947.  Nevertheless, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The Board has considered the appellant's oral and written 
testimony submitted in support of his argument that he has 
PTSD as a result of his service.  The appellant's statements 
are not competent evidence of a diagnosis of PTSD, nor do 
they establish a nexus between an acquired psychiatric 
condition and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence 
and, accordingly, his claim for service connection for PTSD 
must be denied.

B.  Left shoulder and right arm

The Board is cognizant of the appellant's own statements to 
the effect that he currently experiences various upper 
extremity problems that are related to his military service.  
However, the evidence does not indicate that he possesses 
medical expertise.  He is not competent to render an opinion 
on a matter requiring medical expertise, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, 
there is no corroboration in the service medical evidence or 
the service LOD evidence that the appellant was ever in a 
landmine explosion.  

The service medical records are negative for any treatment of 
or diagnosis of any chronic left shoulder or right arm 
disorder.  The appellant's statements and applications for 
benefits do not include any mention of shrapnel wounds until 
April 1985.  The first mention of any left shoulder condition 
is found in the private doctor's statement of April 1985, 
stating that the appellant had separated his left shoulder in 
December 1956.  This is almost nine years after the 
appellant's separation from service.  In addition, the 
appellant testified at his Board hearing that the truck 
accident in which he injured his shoulder occurred after 
service.  There is no competent medical evidence of record to 
establish an etiologic link between any left shoulder 
disorder or right arm condition and the appellant's active 
service.  While it is apparent that the appellant did suffer 
from left shoulder and right arm problems after service, the 
medical evidence of record does not establish the existence 
of any relationship between the origin and/or severity of any 
such shoulder or arm condition and military service.

After consideration of the entire record, the Board finds 
that any current left shoulder disorder or any current right 
arm disorder is not related to the veteran's military 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claims of service 
connection for a left shoulder disorder and a right arm 
disorder.  As such, the evidence is insufficient to support a 
grant of service connection.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claims for left shoulder and right arm 
disorders.  Because the preponderance of the evidence is 
against each of these two service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was 
enacted.  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled as to the 
application to reopen and service connection claims.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by means of the letter 
sent to the appellant by the RO in November 2002, and 
February 2004, as well as the discussion in the Statement of 
the Case (SOC) and the Supplemental Statement of the Case 
(SSOC).  These documents informed the appellant of what the 
evidence had to show to establish entitlement, what evidence 
was still needed and what VA's duty to assist was in 
obtaining evidence for his claims.  He was also told that he 
needed to ensure that all pertinent evidence was submitted.  
The RO also sent the appellant an SSOC, in March 2005, in 
which he was provided with the text of 38 C.F.R. §§ 3.102, 
3.159, and 3.156.  Therefore, VA has no outstanding duty to 
inform.  (Although all notifications required by the VCAA 
were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient and outpatient medical 
records were obtained and associated with the claims file.  
Private medical records were associated with the claims file.  
The appellant was afforded a Board hearing.  The RO contacted 
NPRC and United States Armed Services Center for Research of 
Unit Records (USASCRUR) asking for any available information 
that might corroborate the veteran's alleged in-service 
stressors/injuries, but the efforts were documented as 
unsuccessful.  The appellant did not provide any information 
to VA concerning any records that he wanted the RO to obtain 
for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for a heart 
disorder, the benefit sought on appeal is denied.

Service connection for PTSD, a left shoulder disorder, or a 
right arm disorder is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


